Decision on urgent procedure
Amended Proposal for a Decision of the European Parliament and of the Council establishing for the period 2007-2013 the specific programme 'Fight against violence (Daphne) and drugs prevention and information' as part of the General programme 'Fundamental Rights and Justice' - C6 0095/2005 -
Proposal for a Council Decision establishing for the period 2007-2013 the specific programme 'Fundamental rights and citizenship' as part of the general programme 'Fundamental Rights and Justice' - C6-0236/2005 -
Proposal for a Council Decision establishing for the period 2007-2013 the specific programme 'Criminal justice' as part of the general programme 'Fundamental Rights and Justice' - C6-0237/2005 -
Proposal for a Decision of the European Parliament and of the Council establishing for the period 2007-2013 the specific programme 'Civil justice' as part of the general programme 'Fundamental Rights and Justice' - C6-0096/2005 -
Proposal for a Decision of the European Parliament and the Council establishing the European Refugee Fund for the period 2008-2013 as part of the General programme 'Solidarity and Management of Migration Flows' - C6-0124/2005 -
Proposal for a Decision of the European Parliament and the Council establishing the External Borders Fund for the period 2007-2013 as part of the general programme 'Solidarity and Management of Migration Flows' - C6-0125/2005 -
Proposal for a Decision of the European Parliament and the Council establishing the European Refugee Fund for the period 2007-2013 as part of the general programme 'Solidarity and Management of Migration Flows' - C6-0238/2005 -
Proposal for a Decision of the European Parliament and the Council establishing the European Return Fund for the period 2008-2013 as part of the general programme 'Solidarity and Management of Migration Flows' - C6-0126/2005 -
Proposal for a Council Decision establishing the specific Programme 'Prevention, Preparedness and Consequence Management of Terrorism', for the Period 2007-2013 - General Programme 'Security and Safeguarding Liberties' - C6-0241/2005 -
Proposal for a Council Decision establishing the specific programme 'Prevention of and Fight against Crime' for the Period 2007-2013 - General Programme 'Security and Safeguarding Liberties' - C6-0242/2005 -
Mr President, the Committee on Civil Liberties, Justice and Home Affairs has already presented to plenary the reports by Mrs Kudrycka, Mrs Segelström and Mr La Russa on the legislative proposals for which the Commission requests use of the urgency procedure. We believe that, from a political point of view, the compromise that we have been able to achieve with the other institutions is acceptable, and we are therefore in favour of plenary adopting these reports during this part-session.
on behalf of the PPE-DE Group. - (DE) Mr President, I would like to say - speaking on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats - that we are in full agreement with that, and I think that the Members belonging to the other groups in this House will be able to give their consent too.
(Parliament adopted the urgent procedure)